DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/310596, filed on 12/17/20185. Claims 15-28 are still pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover fastened to the protective roof by hinges from claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Fig. 3 appears to only teach that the cover is fastened to the box by hinges, and does not teach the cover is fastened to the protective roof by hinges.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the cover parts" in line 2.  It is unclear which of the at least two cover parts from claim 19 this limitation is referring to.
Claim 20 recites the limitation "both of the cover parts" in lines 2-3.  It is unclear which of the at least two cover parts from claim 19 this limitation is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17, 23, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2694279 to Gerard Dupoty et al (henceforth referred to as Dupoty). 

a lifting platform (i.e. Fig. 1, ref. 3) adapted to be fastened to each of a plurality of fastening positions in an elevator shaft (i.e. Fig. 1, ref. 1); 
at least one guide rail (i.e. Fig. 1, ref. 19) for vertically guiding an elevator car (i.e. Fig. 1, ref. 5) in the elevator shaft, wherein the guide rail is fastened to a lateral wall of the elevator shaft by a rail clamp (i.e. not referenced but rail clamps can be seen between guide rails, ref. 19, and hositway walls in Fig. 2);
wherein the lifting platform has a protective roof (i.e. Fig. 1, ref. 13) that protects the lifting platform against falling objects in the elevator shaft;
wherein the protective roof has a rail opening (i.e. Fig. 1, ref. 13 has two side openings) through which the guide rail extends, wherein a cross section of the rail camp can be guided through the cross section of the rail opening (i.e. functional language, Fig. 1, ref. 13: the rail opening is large enough to accommodate rail clamps); and 
wherein the protective roof has a cover (Fig. 1, ref. 39) covering the rail opening, the cover having a cover opening (i.e. Fig. 1, guide rail, ref. 19, goes through opening in cover, ref. 39) through which the guide rail extends. 
Wherein the cover opening has a shape that corresponds to a cross section of the guide rail (i.e. Fig. 1, shape of ref. 19 goes through opening in cover, ref. 39). 
Wherein the cover opening and a cross section of the guide rail are T-shaped (i.e. Fig. 2, ref. 19 appears to be T-shaped). 

Further comprising the elevator car; and 
a suspension means (i.e. Fig. 1, ref. 9) wherein the elevator car is held by the suspension means and can be moved inside the elevator shaft along the at least one guide rail by the suspension means, wherein the suspension means is held on the lifting platform (i.e. Fig. 1, ref. 3), and wherein the protective roof (i.e. Fig. 1, ref. 13) is arranged above components of the lifting platform to be protected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,047,792 to Jin et al in view of US Patent Application Publication No. 2011/0296772 to Ericson et al (henceforth referred to as Jin and Ericson, respectively).
Regarding claims 15-17, 19-20, 23-28, Jin teaches an elevator system (i.e. Title) comprising: 

at least one guide rail (i.e. Fig. 4, not referenced but implied by three upper and lower guide rollers) for vertically guiding an elevator car (i.e. Fig. 4, ref. 119) in the elevator shaft;
wherein the lifting platform has a protective roof (i.e. Fig. 5, ref. 130) that protects the lifting platform against falling objects in the elevator shaft (i.e. functional language, can provide some protection);
wherein the protective roof has a rail opening (i.e. See mark up of Fig. 5) through which the guide rail extends, wherein a cross section of a rail camp can be guided through the cross section of the rail opening (i.e. functional language, Fig. 4, the rail opening is large enough to accommodate a rail clamp); and 
wherein the protective roof has a cover (Fig. 4, ref. 125) covering the rail opening, the cover having a cover opening (i.e. Fig. 4, cut out seen on side of ref. 125) through which the guide rail extends. 
Wherein the cover opening has a shape that corresponds to a cross section of the guide rail (i.e. Fig. 4, cut out is rectangular and the guide surface of a guide rail can be rectangular).
Wherein the cover is formed of at least two cover parts (i.e. Fig. 4, ref. 125 is seen composed with multiple parts). 
Wherein the cover opening is formed in only one of the cover parts, or wherein the cover opening is formed by both of the cover parts (i.e. Fig. 4, the cut out is between at least two parts of the multiple parts the cover is composed of).

Wherein the protective roof has a peripheral flank construction (i.e. Fig. 5, ref. 134b, 134c) that extends diagonally with respect to a horizontal line (i.e. Fig. 5, ref. 134a), and wherein the cover is arranged at least in part over the peripheral flank construction. 
Wherein the cover is positioned on a cover box (i.e. Fig. 4, ref. 125 is in the form of a box) that is fastened on the protective roof. 
Wherein the cover box extends to an edge (i.e. Fig. 4, ref. 125 extends around the edge of ref. 130) of the protective roof. 
Wherein the cover box is fastened on a central roof construction (i.e. Fig. 5, ref. 133a, 133b) of the protective roof the extends horizontally, and a peripheral flank construction (i.e. Fig. 5, ref.  134b, 134c) of the protective roof that extends horizontally with respect to a horizontal line is fastened to a side of the cover box (i.e. Fig. 4, ref. 125 appears be fastened to the entire ref. 130). 
Further comprising: 
the elevator car; and 
a suspension means (i.e. Fig. 4, ref. 160) wherein the car is held by the suspension means and can be moved inside the elevator shaft along the at least one guide rail by the suspension means, wherein the suspension means is held on the lifting platform (i.e. not shown in Fig. 4 but Fig. 2, shows suspension means, ref. 40, connected to lifting platform at one end), 
Jin does not specifically teach rail clamp. However, rail clamps are known in the art. For example, Ericson teaches a guide rail (i.e. Fig. 3, ref. 24) mounted using guide rail mounting bracket (i.e. Fig. 3, ref. 30) and guide rail clamps (i.e. Fig. 3, ref. 52). Therefore, it would have been obvious to one of ordinary skill in the art to use known guide rail clamps as taught in Ericson to mount guide rails in the elevator system as taught in Jin for the installation of the elevator system within a hoistway and there would have been reasonable expectation of success. 


    PNG
    media_image1.png
    712
    549
    media_image1.png
    Greyscale


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2694279 to Gerard Dupoty et al
. 

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,635,049 to Van Der Meijden et al teaches an elevator with a protective roof over a lifting platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/             Examiner, Art Unit 3654